DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Due to a file saving issue, the rejection dated 12 January 2022 was incomplete; accordingly, the previous office action is vacated and the present office action resets the response period for the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6, 8, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In Claims 2 and 14, the phrase “wherein the controller calculates…second values of fHR, mHR, and UA from the ultrasound physiological data…”, in combination with the other elements of the claim, fails to meet the enablement requirement.  Specifically, the 
Additionally, Claims 2 and 14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without calculating the maternal heart rate from the ultrasound physiological data, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 3, 4, 6, and 8 are rejected under the same rationale as being dependent upon claim 2 and its limitations.
Claims 15, 16, 17, and 18 are rejected under the same rationale as being dependent upon claim 14 and its limitations.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is improperly dependent upon itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaster (US 2016/0157717).
Regarding claim 11, Gaster teaches a method of maternal and fetal monitoring, the method comprising: acquiring ultrasound physiological data with an ultrasound transducer (e.g. ¶¶ 71 – “Doppler ultrasound sensor may include an ultrasonic transducer”); acquiring biopotential physiological data with a plurality of electrodes (e.g. ¶¶ 31); and calculating fetal heart rate (fHR) values (e.g. ¶¶ 31, #121), maternal heart rate (mHR) values (e.g. ¶¶ 31, #122), and uterine activity (UA) values from the ultrasound and biopotential physiological data (e.g. ¶¶ 39 – “Doppler ultrasound may be designed to track…uterine contraction based on the movement of the uterus”; ¶¶ 31 – “an inertial sensor to measure fetal movements”).
Regarding claim 12, Gaster discloses operating a graphical display to visually present the fHR values, mHR values, and the UA values (e.g. ¶¶ 18, 32, 75-85; Fig. 5, etc.).
Regarding claim 1, Gaster discloses a maternal and fetal monitoring system comprising: an ultrasound transducer that acquires ultrasound physiological data (e.g. ¶¶ 71 – “Doppler ultrasound sensor may include an ultrasonic transducer”); a plurality of electrodes that acquire biopotential physiological data (e.g. ¶¶ 31); a controller that receives the ultrasound and biopotential physiological data and calculates fetal heart rate (fHR) values (e.g. ¶¶ 31, #121), maternal heart rate (mHR) values (e.g. ¶¶ 31, #122), and uterine activity (UA) values from the ultrasound and biopotential physiological data (e.g. ¶¶ 39 – “Doppler ultrasound may be designed to track…uterine contraction based on the movement of the uterus”; ¶¶ 31 – “an inertial sensor to measure fetal movements”); and a graphical display communicatively connected to the controller to receive and visually present the calculated fHR values, mHR values, and UA values (e.g. ¶¶ 18, 32, 75-85; Fig. 5, etc.).
Regarding claim 5, it is noted that the controller of Gaster calculates the fHR values, mHR values, and UA values using a combination of the ultrasound physiological data and biopotential data (e.g. ¶¶ 31).
Regarding claims 7 and 13, Gaster discloses providing a transducer with a biocompatible housing to which the ultrasound transducer and the plurality electrodes are secured (e.g. Fig. 1A, #100).
Regarding claim 9, Gaster discloses a wireless communication transmitter disposed within the biocompatible housing; and a wireless communication receiver .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 2-4, 6, 8, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US 2016/0157717) in view of Wohlschlager et al. (US 2018/0317878).
Regarding claims 2 and 14, Gaster discloses calculating first biopotential fHR values, biopotential mHR values, and biopotential UA values from the biopotential physiological data (e.g. ¶¶ 9-10, 31, 34 – EMG sensor); and calculating second ultrasonic fHR values and ultrasonic UA values from the ultrasound physiological data (e.g. ¶¶ 39 – FHR, uterine contraction), but fails to expressly disclose calculating ultrasonic mHR values from the ultrasound physiological data.  In the same field of endeavor, Wohlschlager teaches the measurement of ultrasonic mHR values from ultrasound physiological data (e.g. ¶¶ 12) in order to provide an additional option for detecting the mHR.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the measurement of ultrasonic mHR values from ultrasound physiological data as taught by Wohlschlager, into the device of Gaster, in order to yield the predictable results of providing an additional data source to calculate the mHR of the patient.
Regarding claims 3, 4, 6, and 15-17, Gaster fails to expressly disclose calculating heart beat coincidence by comparing the biopotential fHR value, biopotential mHR value, the ultrasonic fHR value and the ultrasonic mHR value to calculate a heart beat coincidence between the mHR values and at least one fHR value.  In the same field of endeavor, Wohlschlager teaches by comparing the biopotential fHR value, biopotential 
Regarding claim 8, Gaster discloses the ultrasound transducer and the plurality of electrodes are held in a fixed position relative to each other within the biocompatible housing (e.g. Fig. 1, #100).
Regarding claim 18, Gaster fails to expressly disclose flagging the coincident value when stored in the maternal patient's electronic medical record (EMR).  In the same field of endeavor, Wohlschlager flags the coincident value when stored in the maternal patient's electronic medical record (e.g. ¶¶ 46-47) in order to indicate special procedural results. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the flagging of the coincident value when stored in the maternal patient's electronic medical record as taught by Wohlschlager, into the device of Gaster, in order to yield the predictable results of confirming the signals are correct and providing consistent data
Claims 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US 2016/0157717) in view of are rejected Olejniczak (USP# 6,740,033).  Gaster fails to expressly disclose applying a voltage to an electrode of the plurality of electrodes; measuring an impedance in the biopotential physiological data; detecting the leads off condition based upon the impedance; and producing an alarm indicative of .




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792